DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Application filed on 09/29/2020
Application claims a FP date of Oct 08, 2019
Claim 1 is independent
Claims 1-20 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (U.S. Patent Publication Number 2019/0212632 A1).

Regarding Claim 1, Miller discloses a lens device (In Fig 1, Miller discloses a perspective view of an example camera with a folded optics arrangement), comprising: 
a first lens module (Fig 1 – lens group 102); 
a first light path turning module (Fig 1 – Second prism 106); and 
an image sensor (Fig 1 – image sensor package 108); 
(Fig 1 clearly shows that these three modules are arranged sequentially); 
wherein the first light path turning module is configured to change a direction in which the light beam propagates so that the light beam passes through the first lens module to form an image on the image sensor (In Fig 1 and in ¶0035 Miller discloses this limitation and explains that the light directed towards lens group 102 passes through the lens group 102 and is folded by the second prism 106 such that the light is directed towards the image sensor package 108).

Regarding Claim 12, Miller discloses wherein: the first light path turning module comprises a plurality of reflecting parts configured to reflect the light beam a plurality of times and to form the image on the image sensor (Fig 1 – prism 106 has been interpreted as the first light path turning module and since it has a prism it is well known that it has plurality of reflecting parts (surfaces has been interpreted as part).  The light bean travelling in the x axis direction is turned to z axis direction to form an image on the image sensor package 108); 
the first lens module has an optical axis oriented in a first direction (Fig 1 – first lens group 102 has an optical axis in the x axis direction); 
the image sensor is disposed on a plane (The image sensor 108 is disposed on a plane as disclosed in Fig 1); 
(The plane that the image sensor package 108 is disposed is parallel to the optical axis – x axis – direction as shown in the plane) OR intersected at an angle differing from ninety degrees (Since, Miller discloses that the image plane is parallel to the optical axis, Miller discloses all the limitations of Claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent Publication Number 2019/0212632 A1) in view of Applicant disclosed prior Wang et al. (U. S. Patent Publication Number 2021/044729 A1).

Regarding Claim 13, Miller discloses wherein: the first light path turning module comprises a plurality of reflecting parts configured to reflect the light beam a plurality of times and to form the image on the image sensor (Fig 1 – prism 106 has been interpreted as the first light path turning module and since it has a prism it is well known that it has plurality of reflecting parts (surfaces has been interpreted as part).  The light bean travelling in the x axis direction is turned to z axis direction to form an image on the image sensor package 108); 
the first lens module has an optical axis oriented in a first direction (Fig 1 – first lens group 102 has an optical axis in the x axis direction); 
the image sensor is disposed on a plane (The image sensor 108 is disposed on a plane as disclosed in Fig 1); 
However, Miller fails to clearly disclose the plane and the optical axis are perpendicular to each other; the first lens module partly or totally covers the image sensor when observed in the first direction. 
Instead in a similar endeavor, Wang discloses the plane (In Fig 4A, Wang teaches that the plane of image sensor (photosensitive element)) and the optical axis (Fig 4A – Wang teaches the second optical axis which is now interpreted as the optical axis) are perpendicular to each other (Again, Fig 4A clearly discloses that the plane of the photosensitive element is perpendicular to the second optical axis); the first lens (Fig 4A – the second refractive element is interpreted as the first lens) module partly or totally covers the image sensor when observed in the first direction (Fig 4A discloses that the photosensitive element covers the second refractive element.  This is due the fact of having two prisms between the image sensor and the second refractive element).
Miller and Wang are combinable because both are related to imaging device and lens systems using folded structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lens structure of Fig 4A as taught by Wang in the imaging module disclosed by Miller. 
The suggestion/motivation for doing so would have been to “achieve a wide aperture effect and improve user experience” as disclosed by Wang in ¶0075.
Therefore, it would have been obvious to combine Miller and Wang to obtain the invention as specified in claim 13.

Regarding Claim 14, Miller discloses wherein:  the first light path turning module comprises a first prism unit (Fig 1 – Second prism 106);  
the first prism unit comprises a first surface, a second surface and a third surface (Miller in Fig 1 discloses the second prism 106 which is a triangular prism and therefore has a first surface, a second surface and a third surface);  
However, Miller fails to clearly disclose the light beam enters the first prism unit through the first surface, is totally reflected in the first prism unit at least three times, and leaves the first prism unit from the second surface and perpendicular to the second surface; the first surface is perpendicular to an optical axis of the first lens module, the first surface meets the second surface at a first angle ranged from 42.75 0 to 47.25 ', the 
Instead in a similar endeavor, Wang discloses the light beam enters the first prism unit through the first surface, is totally reflected in the first prism unit at least three times, and leaves the first prism unit from the second surface and perpendicular to the second surface (In Fig 7A, Wang teaches that the light enters the triangular prism through the first surface and gets reflected three times before reaching the photosensitive element); 
the first surface is perpendicular to an optical axis of the first lens module (Wang teaches this in Fig 7a where he teaches that the second refractive element is equivalent to the first lens module as disclosed by Miller, is perpendicular to the second optical axis), (In Fig 4A, Wang teaches that the plane of image sensor (photosensitive element)).
Miller in view of Wang (Miller: in ¶0036 - ¶0037 discloses the reflective surface side on the prism so as to redirect the light received from the object side towards the lens group) discloses the claimed invention except for the first surface meets the second surface at a first angle ranged from 42.75 0 to 47.25 ', the second surface meets the third surface at a second angle ranged from 64.1250 to 70.8750, and the first surface meets the third surface at a third angle ranged from 64.1250 to 70.875. It would have been obvious to one having ordinary skill in the art at the time the invention was made to “the first surface meets the second surface at a first angle ranged from 42.75 0 to 47.25 ', the second surface meets the third surface at a second angle ranged from ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Miller and Wang are combinable because both are related to imaging device and lens systems using folded structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reflect the light at least three times in the prism as taught by Wang in the imaging module disclosed by Miller. 
The suggestion/motivation for doing so would have been to “achieve a wide aperture effect and improve user experience” as disclosed by Wang in ¶0075.
Therefore, it would have been obvious to combine Miller and Wang to obtain the invention as specified in claim 14.

Allowable Subject Matter
Claims 2-8, 10-11 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 18 are objected as they depend on objected claim 3.
Claims 17 and 19 are objected as they depend on objected claim 6.
Claims 9 and 20 are objected as they depend on objected claim 8.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Jerby et al. (U.S. Patent Publication Number 2019/0361323 A1) discloses folded cameras comprising a movable lens having a lens optical axis and positioned in an optical path between an optical path folding element (OPFE) and an image sensor, wherein the OPFE folds light from a first direction to a second direction, the second direction being substantially along the lens optical axis, and an actuator for controlled lens movement, the actuator including or being attached to a shield partially surrounding the lens, the shield having an opening positioned and dimensioned to enable installation of the lens into the shield from an insertion direction substantially parallel to the first direction. A folded camera disclosed herein may be included together with an upright camera in a dual-camera.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                           March 8, 2022